Citation Nr: 0833150	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  07-40 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for degenerative disk 
disease of the cervical, thoracic, and lumbar spines.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1977 to 
October 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2006 rating decision of the 
Columbia, South Carolina regional office (RO) of the 
Department of Veterans Affairs (VA).  The case was 
subsequently transferred to the RO in Montgomery, Alabama, 
which retains jurisdiction over the claims folder.  In June 
2008, the veteran testified at a personal hearing before the 
undersigned Acting Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The veteran raised an additional service-connection claim for 
a spinal cord injury secondary to degenerative disk disease 
at his June 2008 hearing.  This matter is referred to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in July 2006.  
The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  Notice as 
to these matters was provided in July 2006 correspondence.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

In this case, the veteran contends that he developed 
degenerative disk disease as a result of numerous "hard 
landings" he experienced after repelling from a helicopter 
with full equipment.  He stated he served as a security 
specialist trained in rapid deployment, requiring helicopter 
repelling proficiency.  He estimated that he completed 200 
such repelling exercises in a period of four years, including 
landings sometimes while carrying packs weighing as much as 
75 pounds.  There is no report of any specific injury or 
treatment during active service.  The veteran's 
September 1985 discharge examination and report of medical 
history form are negative for any relevant abnormalities, 
including recurrent back pain.  His service treatment records 
are negative for any complaint, symptom, or treatment for 
back or spine disorders.

Post-service treatment records contained numerous references 
to back pain and degenerative disk disease as well as regular 
treatment for the spine disorders beginning in August 1996.  
An August 1996 physical examination noted complaints of neck 
pain and left arm radicular pain.  A magnetic resonance 
imaging (MRI) report revealed a moderately pronounced 
encroachment at C5-6 and mild broad based encroachment at C4-
5.  A January 2001 lumbar spine MRI revealed annular bulging 
at L3-4 and L4-5.  An August 2005 report noted there was no 
history of trauma or accident.  Lumbar degenerative changes 
were noted in a September 2005 MRI report.  A March 2006 X-
ray report noted lower thoracic spine degenerative changes.

The veteran has undergone back surgery on at least four 
occasions since service.  In August 1996, he underwent an 
anterior diskectomy and fusion at C5-6 to treat his herniated 
disk.  A fusion with microdiskectomy at C6-7 was performed in 
September 2002 to treat his C6-7 disk herniation.  He 
underwent laminotomy and microdiskectomy in August 2005 to 
treat his L5-S1 disk herniation.  A left side T9-T10 
diskectomy and right side T10-T11 diskectomy were performed 
in April 2006 to treat the veteran's "most severe" 
herniations.  

The veteran's neurosurgeon, Dr. P.M., noted more than five 
herniated thoracic disks, causing myelopathy and spinal cord 
compression.  In a July 2006 report Dr. P.M. found that the 
veteran's multiple thoracic disk herniations were likely 
related to his military service.  It was also noted that he 
had repelled from helicopters for a number of years and, in 
essence, that he represented an unusual case because he had 
so many thoracic herniated disks.  There is no indication the 
physician reviewed any other medical records before providing 
this opinion.

The Board notes that the record in this case includes no 
evidence of complaint or treatment for spinal disorders for 
many years after service.  However, in the absence of any 
contradictory evidence the Board finds the veteran's report 
of having made many "hard landings" while repelling as a 
security specialist to be credible.  A VA examination is 
therefore required to ascertain information as to the date of 
onset of pertinent symptomatology and for an etiology opinion 
based upon a review of the complete record.  The veteran also 
testified in June 2008 that he had previously been granted 
Social Security Administration (SSA) disability benefits.  
These records, if available, should be obtained to assist in 
substantiating the claim.  Therefore, additional development 
is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the 
veteran and request that he provide the 
names, addresses, and approximate dates 
of treatment of all medical care 
providers, VA and non-VA, who may have 
provided any pertinent treatment prior 
to August 1996.  After he has signed 
any necessary releases, records should 
be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the 
file.  If records cannot be obtained, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified 
of unsuccessful efforts in this regard, 
in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  Appropriate efforts should be taken 
to obtain copies of any pertinent medical 
records associated with the veteran's 
Social Security Administration (SSA) 
disability claim.  

3.  The veteran should be scheduled for 
an appropriate VA examination for an 
opinion as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that any 
disabilities to the cervical, thoracic, 
or lumbar spine were incurred as a result 
of an established event, injury, or 
disease during active service.  The 
examiner should solicit details of any 
symptoms the veteran experienced during 
or after active service and should 
reconcile any opinion provided with the 
July 2006 etiology opinion of Dr. P.M.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


